                 IN THE DISTRICT COURT OF THE UNITED STATES
                     FOR THE MIDDLE DISTRICT OF ALABAMA
                              NORTHERN DIVISION

BERNARD MILLER, #176931,                      )
                                              )
           Plaintiff,                         )
                                              )
   v.                                         )       CIVIL ACT. NO. 2:17-cv-201-ECM
                                              )                  (WO)
JEFFERSON DUNN, et al.,                       )
                                              )
           Defendants.                        )

                         MEMORANDUM OPINION and ORDER

        On February 28, 2020, the Magistrate Judge entered a Recommendation (doc.

38) to which no timely objections have been filed. After an independent review of the

file and upon consideration of the Recommendation, and for good cause, it is

        ORDERED as follows:

        1. the Recommendation of the Magistrate Judge is ADOPTED;

        2. the Defendants’ motion for summary judgment is GRANTED;

        3. judgment is entered in favor of the Defendants;

        4. this case is DISMISSED with prejudice; and

         5. Costs are taxed against the Plaintiff for which execution may issue.

        A separate Final Judgment will be entered.

        Done this 30th day of March, 2020.


                                          /s/ Emily C. Marks
                                   EMILY C. MARKS
                                   CHIEF UNITED STATES DISTRICT JUDGE
